Title: From George Washington to Francis Moore, 10 October 1783
From: Washington, George
To: Moore, Francis


                        
                            Sir,
                            Princeton 10th Oct. 1783
                        
                        Your favor of the 25th Ulto came to me by thursday’s Post.
                        It meets my thanks, for the obliging expressions with which the information respecting the deceased Mrs
                            Savage is conveyed.
                        I think you judged very properly in not sending the original Will of that Lady—whose death with the
                            circumstances attending it, is much to be regretted—She certainly merited very different treatment from her husband—Doctr
                            Savage.
                        If the Will is not lengthy, you would do me a favor by transmitting me a Copy of it—the Original you will be
                            so good as to retain in your hands, or deliver it to Mrs Washington as she passes through Baltimore on her way to
                            Virginia. I am Sir Yr most obt Hble Servt
                        
                            Go: Washington
                        
                    